Motion for stay granted and the stay contained in the order to show cause, dated December 23, 1959, is continued pending the hearing and determination of the appeal, on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before February 2, 1960, with notice of argument for the March 1960 Term of this court, said appeal to be argued or submitted when reached. If the appellants fail to comply with the condition imposed, the respondent may enter an order vacating the stay without notice to appellants. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.